Title: From John Adams to François Adriaan Van der Kemp, 7 February 1817
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Feb. 7. 1817

Your favour of 24th. Janry. is received. Inclosed is your Basanister and a Monthly Repository, which you may Send to Montecello if you please.
I have not read the constitution of the Kingdom of the united Netherlands and possess none of the Books you mention
I have looked for the “Zeti,” but cannot find them. Perhaps they Should be Spelled Zetæ. Many a learned System has been founded on as Small a variation of orthography.
I fancy those Zeti or Zetæ were prototipes of domestick Accommodations with which I have heretofore been familiar. I had once the Sublime, glory to live in a Villa of the Duke of Rohan at Auteuil near Paris; which I hired on a principle of Œconomy, because the Rent was cheaper, than even vulgar Apartments in Paris. My Gardens were contiguous to those of Boileau, a greater honour Still. Had I Gibbons Pencil, and Gibbons Leisure, I would paint my Pallace or Castle my Theatre, my Gardens &c &c. &c. Oh! What Astonishing Magnificence! far Superiour to Dr Franklins, at Passy! Oh! No comparison! Yet my Rent was not half of his.
In this my grand Hotel were two Appartments one in a lower Story, the other in the Second Story, called Boudoirs, which in the French Language, Signify “Pouting Rooms.” There the Ladies might pout. They were Small Octogonal Appartments. The Ceiling all looking glass, the Eight Sides all looking glass. a Bath and all Accomodations for bathing in the Center. There the Ladies and the Gentlemen might See themselves over head, and multiplied ad infinitum in eight different Points of the compas. If you have never Seen one of these Boudoirs, you can have no adequate Idea of them.
If you ask my Conjectures Speculations and Suspicions concerning the Uses to which they had been applied, and for which they were intended; I must emitate Herodotus Deodorus Siculus, Strabo, Pausanias &c and Say “Mistery” it is neither prudent nor Safe, to reveal Such Things.
Pliny in the Seventeenth Letter of his Scond Book, gives to his Friend Gallus, a description of his Laurentine Villa. in the 12th. Section he mentions “Diætæ duæ.” These are often written “Zætæ duæ.” These were Some times called Studies, Sometimes Cabinets; but commonly Sceens of Conviverality, Volupty &c too misterious to be revealed. The Notis Variorum are too voluminous for me to copy.
If I were not vieux et malade like Voltaire, and not able to Skip upstairs like a Grasshoper as he did, but confined to my Chamber, with a cold I would Search farther.
I am as ever
John Adams